Title: From Thomas Jefferson to Thomas Jefferson Randolph, 24 November 1808
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


                  
                     My dear Jefferson 
                     
                     Washington Nov. 24. 08.
                  
                  I have just recieved the inclosed letter under cover from mr Bankhead which I presume is from Anne, and will inform you she is well. mr Bankhead has consented to go & pursue his studies at Monticello, & live with us till his pursuits or circumstances may require a separate establishment. your situation, thrown at such a distance from us & alone, cannot but give us all, great anxieties for you. as much has been secured for you, by your particular position and the acquaintance to which you have been recommended, as could be done towards shielding you from the dangers which surround you. but thrown on a wide world, among entire strangers without a friend or guardian to advise so young too & with so little experience of mankind, your dangers are great, & still your safety must rest on yourself. a determination never to do what is wrong, prudence, and good humor, will go far towards securing to you the estimation of the world. when I recollect that at 14. years of age, the whole care & direction of myself was thrown on myself entirely, without a relation or friend qualified to advise or guide me, and recollect the various sorts of bad company with which I associated from time to time, I am astonished I did not turn off with some of them, & become as worthless to society as they were. I had the good fortune to become acquainted very early, with some characters of very high standing, and to feel the incessant wish that I could ever become what they were. under temptations & difficulties, I would ask myself what would Dr. Small, mr Wythe, Peyton Randolph do in this situation? what course in it will ensure me their approbation? I am certain that this mode of deciding on my conduct tended more to it’s correctness than any reasoning powers I possessed. knowing the even & dignified line they pursued, I could never doubt for a moment which of two courses would be in character for them. whereas seeking the same object through a process of moral reasoning, & with the jaundiced eye of youth, I should often have erred. from the circumstances of my position I was often thrown into the society of horse racers, cardplayers, foxhunters, scientific & professional men, and of dignified men; and many a time have I asked myself, in the enthusiastic moment of the death of a fox, the victory of a favorite horse, the issue of a question eloquently argued at the bar or in the great council of the nation, well, which of these kinds of reputation should I prefer? that of a horse jockey? a foxhunter? an Orator? or the honest advocate of my country’s rights? be assured my dear Jefferson, that these little returns into ourselves, this self-cathechising habit, is not trifling, nor useless, but leads to the prudent selection & steady pursuit of what is right. I have mentioned good humor as one of the preservatives of our peace & tranquility. it is among the most effectual, and it’s effect is so well imitated and aided artificially by politeness, that this also becomes an acquisition of first rate value. in truth, politeness is artificial good humor, it covers the natural want of it, & ends by rendering habitual a substitute nearly equivalent to the real virtue. it is the practice of sacrificing to those whom we meet in society all the little conveniences & preferences which will gratify them, & deprive us of nothing, worth a moment’s consideration; it is the giving a pleasing & flattering turn to our expressions which will conciliate others, and make them pleased with us as well as themselves. how cheap a price for the good will of another! when this is in return for a rude thing said by another, it brings him to his senses, it mortifies & corrects him in the most salutary way, and places him at the feet of your good nature in the eyes of the company. but in stating prudential rules for our government in society I must not omit the important one of never entering into dispute or argument with another. I never yet saw an instance of one of two disputants convincing the other by argument. I have seen many of their getting warm, becoming rude, & shooting one another. conviction is the effect of our own dispassionate reasoning, either in solitude, or weighing within ourselves dispassionately what we hear from others standing uncommitted in argument ourselves. it was one of the rules which above all others made Doctr. Franklin the most amiable of men in society, ‘never to contradict any body.’ if he was urged to anounce an opinion, he did it rather by asking questions, as if for information, or by suggesting doubts. when I hear another express an opinion, which is not mine, I say to myself, he has a right to his opinion, as I to mine; why should I question it. his error does me no injury, and shall I become a Don Quisoet to bring all men by force of argument to one opinion? if a fact be mistated, it is probable he is gratified by a belief of it, & I have no right to deprive him of the gratification. if he wants information he will ask it, & then I will give it in measured terms; but if he still believes his own story, & shews a desire to dispute the fact with me, I hear him & say nothing. it is his affair not mine, if he prefers error. there are two classes of disputants most frequently to be met with among us. the first is of young students just entered the threshold of science, with a first view of it’s outlines, not yet filled up with the details, & modifications which a further progress would bring to their knolege.   the other consists of the ill-tempered & rude men in society who have taken up a passion for politics. (good humor & politeness never introduce into mixed society a question on which they foresee there would be a difference of opinion.) from both of these classes of disputants, my dear Jefferson, keep aloof, as you would from the infected subjects of yellow fever or pestilence. consider yourself, when with them, as among the patients of Bedlam needing medical more than moral counsel. be a listener only, keep within yourself, and endeavor to establish with yourself the habit of silence especially in politics. in the fevered state of our country, no good can ever result from any attempt to set one of these fiery zealots to rights either in fact or principle. they are determined as to the facts they will believe and the opinions on which they will act. get by them therefore as you would by an angry bull: it is not for a man of sense to dispute the road with such an animal. you will be more exposed than others to have these animals shaking their horns at you, because of the relation in which you stand with me. full of political venom, and willing to see me & to hate me as a chief in the antagonist party, your presence will be to them what the vomit-grass is to the sick dog, a nostrum for producing ejaculation. look upon them exactly with that eye, and pity them as objects to whom you can administer only occasional ease. my character is not within their power. it is in the hands of my fellow citizens at large, and will be consigned to honor or infamy by the verdict of the republican mass of our country, according to what themselves will have seen, not what their enemies and mine shall have said. never therefore consider these puppies in politics as requiring any notice from you, & always shew that you are not afraid to leave my character to the umpirage of public opinion. look steadily to the pursuits which have carried you to Philadelphia, be very select in the society you attach yourself to. avoid taverns, drinkers, smokers & idlers & dissipated persons generally; for it is with such that broils & contentions arise, and you will find your path more easy and tranquil. the limits of my paper warn me that it is time for me to close with my affectionate Adieux.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. present me affectionately to mr Ogilvie, & in doing the same to mr Peale tell him I am writing with his polygraph & shall send him mine the first moment I have leisure enough to pack it.
                  
               